Mr. Chief Justice Alvey
delivered the opinion of the Court:
This application for the allowance of an appeal must be denied. It is addressed to the discretion of this court, under section 7 of the act of Congress of February 9, 1893, which provides for an appeal from a certain class or description of interlocutory orders, “and also from any other interlocutory order, in the discretion of said Court of Appeals, whenever it is made to appear to said cottrt upon petition, that it will be in the interest of justice to allow such appeal.” To call into exercise this extraordinary discretionary power, a strong case showing the necessity for an immediate appeal must be presented. And in determining the question whether an appeal should be allowed, we must look to the nature of the case and to the character and effect of the interlocutory order from which the appeal *515is desired to be taken. In this case there is nothing made to appear to satisfy the court that the case should be taken out of the regular and ordinary course of proceeding, or that there is any such emergency as to require an immedate appeal from the interlocutory order of the 18th of May, 1895, in order to protect the petitioner from serious injustice, resulting from the order in question. The order is a very cautious and carefully guarded one, and if the terms of it have not been faithfully observed on the part of the defendants, application should be made to the court below for its enforcement. And with respect to the commencement of any new work, or work other than that allowed to be proceeded with under the order, the order expressly provides for liberty to either party to apply for further directions. The order would seem to be of a character to afford protection to the complainant, if faithfully observed by the defendants, at least until the case can be brought to a more definite determination.

Application denied and petition dismissed.